Citation Nr: 0027342	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the right knee.

2.  Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 following surgery in 
March 1997 for a right partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1968 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision in which 
the regional office (RO) denied a compensable rating for the 
veteran's service-connected right knee chondromalacia and 
denied a temporary total rating for convalescence following 
surgery on the right knee in March 1997.  The basis for the 
latter denial was that the surgery (arthroscopy and partal 
menial meniscectomy) had not involved the service connected 
chondromalacia.  


REMAND

The medical evidence shows the existence of disorders of the 
right knee in addition to chondromalacia.  These include 
arthritis and tear of the right medial meniscus.  Before the 
service connected disability can be rated, and before the 
temporary total rating claim can be decided, it must be 
ascertained whether the arthritis and meniscal tear are part 
and parcel, or represent a progression of, the service 
connected chondromalacia.  

The veteran has asserted that the tear of the right medial 
meniscus should be service connected.  This issue was 
implicitly addressed in the July 1997 rating decision.  In 
the veteran's Notice of Disagreement (NOD) in August 1997, he 
explicitly disagreed with that aspect of the denial.  
Therefore, the RO must provide him with a statement of the 
case (SOC) on the issue of secondary service connection for 
disabilities of the right knee other than chondromalacia.  
Manlincon v. West, 12 Vet. App. 238 (1999) (when an NOD is 
filed, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment pertinent to the 
veteran's right knee that are not 
currently part of the claims folder.

2.  The RO should afford the veteran a VA 
examination by an orthopedic specialist.  
The purpose of the examination is to 
determine what disorder or disorders of 
the right knee should be considered 
secondary to the service connected 
chondromalacia or the service connected 
left knee disability.  All indicated 
tests and diagnostic studies should be 
performed.  The claims file should be 
made available to the reviewed by the 
examiner.  

The examiner should then answer the 
following questions: (1) Is it at least 
as likely as not that degenerative 
arthritis of the right knee was caused 
by, or is the result of, either the 
service-connected chondromalacia of the 
right knee or the service connected left 
knee disability; and (2) Is it at least 
as likely as not that the tear of the 
right medial meniscus was caused by, or 
is the result of, either the service 
connected right knee chondromalacia or 
service-connected left knee disorder.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

The examiner should also indicate, to the 
extent possible, manifestations of the 
service connected right knee disability.

3.  After completion of the aforesaid 
development, the RO should review the 
claims folder and readjudicate the issues 
certified to the Board.  The RO should 
also adjudicate the veteran's claim for 
service connection for additional 
disorder or disorders of the right knee, 
to include degenerative arthritis and 
tear of the medial meniscus.

4.  The RO should provide the veteran and 
his representative with a SOC that 
includes the secondary service connection 
claim.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



